DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 20, drawn to a non-elected invention, is cancelled. Election was made without traverse in the reply filed on February 10th, 2022. 
Applicant’s election of Invention I, Species III of claims 1-11 and 14-19 without traverse of in the reply filed on February 10th, 2022 is acknowledged. Accordingly, claims 1-11 and 14-19 are presently under examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 450, 452.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mach (US 8491649 B2).
Regarding claim 1, Mach discloses a stent 100 ("stent graft"; col. 6 line 11; figs. 1-13, 18, 21-25) comprising: 
a tubular body 602 ("tube" in an embodiment of the tubular body; col. 12 line 45; fig. 22) formed of one or more interwoven wires ("strands may be braided, interwoven, or otherwise combined to define a generally tubular fabric"; col. 6 line 35-37; interwoven structure shown in fig. 2), 

the tubular body 602 defining a longitudinal axis (see Annotated Fig. 22 below) and a length ("length of the tube 102"; col. 7 line 47-48) extending between the first and second open ends (see Annotated Fig. 22 below); 
a first anchor member 609a ("corrugated portions"; col. 12 line 46; fig. 22) disposed adjacent the first open end 604 and a second anchor member 609a ("corrugated portions"; col. 12 line 46; fig. 22) disposed adjacent the second open end 606, the first and second anchor members each extending radially outward from the tubular body 602 (see fig. 22), 
the first and second anchor members 609a each having an outer diameter larger than an outer diameter of the tubular body 602 disposed between the first and second anchor members 609a (see Annotated Fig. 22 below); and 
at least one divider 609a ("corrugated portions" functions as either anchor or divider; col. 12 line 46; fig. 22) disposed between the first and second anchor members (see the Annotated Fig. 22), 
the at least one divider 609a extending radially outward from the tubular body 602 and having an outer diameter larger than the outer diameter of the tubular body 602 (see Fig. 22), 
the at least one divider 609a dividing the tubular body 602 into at least a first saddle region extending between the first anchor member and the at least one divider 


    PNG
    media_image1.png
    260
    620
    media_image1.png
    Greyscale

Annotated Fig. 22


Regarding claim 2, Mach discloses the first and second anchor members 609a are interwoven with the tubular body ("metallic fabric 112 can be configured to be compressed and heat set to define the corrugated surface 110"; col. 7 line 1-2; fig. 3).
Regarding claim 3, Mach discloses the first and second anchor members 609a are less flexible than the tubular body ("braided stents are even more flexible in their reduced diameter state"; col. 2 line 6-7). The tubular body 602 is in the reduced diameter state (see fig. 22); therefore, the tubular body is more flexible than the corrugated anchor members, which is not in a reduced diameter state; hence, the corrugated anchor members are less flexible than the tubular body.
Regarding claim 5, Mach discloses the at least one divider includes a central divider and first and second side dividers disposed on either side of the central divider (see Annotated fig. 2 of a close-up view of an embodiment of the stent disclosed by Mach).

    PNG
    media_image2.png
    302
    493
    media_image2.png
    Greyscale

Annotated Fig. 2

Regarding claim 8, Mach discloses the central divider is moveable between a first, contracted configuration ("tube 102 may have an "expanded" shape"; col. 7 line 57-58; fig. 1) in which the central divider has a first axial length, and a second, expanded configuration ("shape of the tube 102, when constrained, can be referred to as the "reduced" shape"; col. 7 line 60-62; fig. 7) in which the central divider has a second axial 
the central divider expanding axially while compressing radially as it moves from the first configuration to the second configuration ("tube 102 could be axially elongated by applying axially-directed tension to the tube, or by radially compressing the tube"; col. 8 line 6-8), wherein the length of the tubular body increases as the central divider moves between the first and second configurations ("axial elongation of a braided member having a length of about 4 cm in the corrugated configuration (resulting in an inside diameter of about 16 mm and an outside diameter of about 17-18 mm) results in a reduced shape in which the braided member is about 70 cm long"; col. 8 line 17-21).
Regarding claim 9, Mach discloses the outer diameter of the tubular body d2 ("second diameter"; col. 12 line 1; fig. 18) remains constant as the central divider 509a ("corrugated portion"; col. 11 line 61; fig. 18) moves between the first and second configurations (fig. 18).
Regarding claim 10, Mach discloses the central divider is configured to remain in the first configuration when manually moved into the first configuration, and to remain in the second configuration when manually moved into the second configuration ("may be 
Regarding claim 14, Mach discloses the first and second anchor members and the at least one divider extend perpendicular to the longitudinal axis (see Annotated Fig. 22 above).
Regarding claim 15, Mach discloses a stent (figs. 1-13, 18, 21-25) comprising: 
a tubular body 102/602 ("tube"; col. 6 line 12; figs. 1 and 22) formed of one or more interwoven wires ("strands may be braided, interwoven, or otherwise combined to define a generally tubular fabric"; col. 6 line 35-37; interwoven structure shown in fig. 2), 
the tubular body 102 having first and second opposing open ends 104, 106 ("proximal and distal ends"; col. 6 line 12; fig. 1) and 
a lumen extending therebetween 108 ("side wall 108 extending therebetween"; col. 6 line 13; fig. 1), 
the tubular body 102/602 defining a longitudinal axis (see Annotated Fig. 22) and a length extending between the first and second open ends ("length of the tube 102"; col. 7 line 47-48; see Annotated Fig. 22); and 
at least three longitudinally spaced apart anchor members 609a ("corrugated portions"; col. 12 line 46; fig. 22) extending radially outward from the tubular body 602 (see Fig. 22), 
the anchor members 609a each having an outer diameter larger than an outer diameter of the tubular body disposed between the anchor members (see Annotated Fig. 22), 

Regarding claim 16, Mach discloses the center anchor member is moveable between a first, contracted configuration ("tube 102 may have an "expanded" shape"; col. 7 line 57-58; fig. 1) in which the center anchor member has a first axial length, and a second, expanded configuration ("shape of the tube 102, when constrained, can be referred to as the "reduced" shape"; col. 7 line 60-62; fig. 7) in which the center anchor member has a second axial length greater than the first axial length ("axially elongating the ends of the tube"; col. 10 line 67; fig. 7), 
the center anchor member expanding axially while compressing radially as it moves from the first configuration to the second configuration ("tube 102 could be axially elongated by applying axially-directed tension to the tube, or by radially compressing the tube"; col. 8 line 6-8), wherein 
the length of the tubular body increases ("axial elongation of a braided member having a length of about 4 cm in the corrugated configuration (resulting in an inside diameter of about 16 mm and an outside diameter of about 17-18 mm) results in a reduced shape in which the braided member is about 70 cm long"; col. 8 line 17-21) and the outer diameter of the tubular body d2 ("second diameter"; col. 12 line 1; fig. 18) 
Regarding claim 17, Mach discloses the center anchor member is configured to remain in the first configuration when manually moved into the first configuration, and to remain in the second configuration when manually moved into the second configuration ("may be formed of a material that is both resilient and can be heat treated to substantially set a desired shape"; col. 6 line 43-44).
Regarding claim 18, Mach discloses a third anchor member disposed between the first and center anchor members, and a fourth anchor member disposed between the second and center anchor members, separating the tubular body into four regions (see Annotated Fig. 2 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mach.
Regarding claim 4, Mach fails to explicitly disclose the at least one divider has an outer diameter larger than outer diameters of the first and second anchor members. However, Mach teaches each divider having a diameter (see fig. 22). Therefore, it In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 6, Mach fails to explicitly disclose the central divider has an outer diameter greater than outer diameters of the first and second side dividers. However, Mach teaches dividers having a diameter (see fig. 22). The court has held that limitations relating to the size of the claimed element were not sufficient to patentably distinguish over the prior art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that the central divider has an outer diameter larger than outer diameters of the first and second anchor members, for the purpose of “increasing the radial strength” of the stent (col. 8 line 28-29) in order to suitably resist undesired stent migration or collapse at the implant site, since it has been held that limitations relating to the size of the claimed element were not sufficient to patentably distinguish over the prior art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Regarding claim 7, Mach fails to explicitly disclose the central divider is more flexible than the first and second side dividers. However, Mach teaches “increasing the .

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mach in view of Dua et al. (US 6746489 B2).
Regarding claim 11, Mach fails to disclose a covering extending over an entirety of an outer surface of the tubular body, first and second anchor members, and the at least one divider. However, Dua teaches a pressure sensitive tubular member having a passageway extending therethrough and a sleeve covering 13 ("sleeve"; col. 3 line 58; fig. 1) extending over an entirety of an outer surface of the tubular body ("zig-zag wire stents 20, 21, and 23 covered by a polyurethane sleeve 13 that is disposed around and extends along entire length 27 of the tubular frame"; col. 4 line 3-5; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Mach’s device such that a covering extending over an entirety of an outer surface of the tubular body, first and second anchor members, and the at least one divider, as taught by Dua, for the purpose of providing 
Regarding claim 19, Mach fails to disclose a covering extending over an entirety of an outer surface of the tubular body and the first, second, and center anchor members, wherein the covering extends longitudinally beyond the first end of the tubular body, forming a collapsible tubular sleeve, wherein the collapsible tubular sleeve is configured to be inverted and to extend through the lumen of the tubular body from the first end of the tubular body to a free end extending beyond the second end of the tubular body. However, Dua teaches a pressure sensitive tubular member having a passageway extending therethrough and a sleeve covering 13 ("sleeve"; col. 3 line 58; fig. 1) extending over an entirety of an outer surface of the tubular body ("zig-zag wire stents 20, 21, and 23 covered by a polyurethane sleeve 13 that is disposed around and extends along entire length 27 of the tubular frame"; col. 4 line 3-5; fig. 1), wherein the covering 13 extends longitudinally beyond the first end of the tubular body, forming a collapsible tubular sleeve ("sleeve 13, which also has a passage 15 therethrough, is configured to allow the flow of liquid or other materials moving under a first pressure until the flow and pressure are lessened where they are exceeded by the second, back pressure of the drainage environment, at which time the sleeve 13 collapses"; col. 3 line 59-64; fig. 1), wherein the collapsible tubular sleeve 13 is configured to be inverted and to extend through the lumen of the tubular body from the first end of the tubular body to a free end extending beyond the second end of the tubular body ("sleeve 13 will invert and extend in an antegrade direction through the lumen of the tubular frame"; col. 6 line 33-35; fig. 5). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Binmoeller et al. (US 10052106 B2) - anastomotic stents are configured to atraumatically engage the tissue walls and to permit the flow of fluid, partially digested food, and food.
Todd et al. (US 9993251 B2) - Implantable medical devices for connecting tissue layers may include open cells or undulating edges that facilitate a secure connection between the tissue structures.
Janardhan et al. (US 9314324 B2)  - Vascular treatment devices and methods include a woven structure including a plurality of bulbs that may be self-expanding, a hypotube, for example including interspersed patterns of 
Assaf et al. (US 8690817 B2) - a sleeve configured for spanning the anastomosis site at an internal surface of the hollow organ and a band configured for attachment to an external surface of the hollow organ and limiting migration of the sleeve beyond the anastomosis site.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785